EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s cancelation of claims 1-7 has been acknowledged by Examiner.
New claims 8-27 presented in the Amendment filed March 2, 2021 have been received and considered by Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment corrects an obvious error (replace “gar” with --gas-- in line 4 of claim 18, note that “gas barrier film” is recited earlier in line 4).

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application is amended as follows:

In the claims:

In claim 18, line 4, replace “gar” with --gas--.

Allowable Subject Matter
Claims 8-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or suggest a method of forming a gas barrier laminate (independent claim 8) and a gas barrier laminate (independent claim 18), where the gas barrier laminate has the claimed structural and compositional limitations, including a gas barrier film formed from drying the particularly claimed coating composition, where the content of zinc ions in the gas barrier film is from 1 to 7 mass %, and where the base film is a polyamide or polyester film, where the thickness of the base film is from 6 to 200 microns. The closest prior art of record, USPN 8,921,688, does not teach or suggest to one of ordinary skill in the art such laminate as claimed. The conductive reflective film (which corresponds to the claimed base film) 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782